      Case: 3:20-cv-00032-NBB-RP Doc #: 33 Filed: 08/16/21 1 of 2 PageID #: 187




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JOHN C. RODRIGUEZ                                                                             PLAINTIFF

v.                                                                               No. 3:20CV32-NBB-RP

CALIFORNIA DEPARTMENT OF CORRECTIONS
DR. THOMAS                                                                                DEFENDANTS


                 ORDER GRANTING DEFENDANT THOMAS’ MOTION [31]
                 TO COMPEL PLAINTIFF TO EXECUE AUTHORIZATION
                         TO RELEASE MEDICAL RECORDS

        This matter comes before the court on the motion [31] under Fed. R. Civ. P. 37(a) by

defendant Dr. Daisy Thomas to compel the plaintiff to execute the appropriate authorization form so

that she may carry out her defense against the plaintiff’s allegations. The plaintiff alleges claims for

negligence, medical malpractice, and deliberate indifference against Dr. Thomas, a contract physician

providing medical services to inmates housed at the Tallahatchie County Correctional Facility

(“TCCF”). The plaintiff has been transferred from TCCF, and Dr. Thomas no longer has access to

the medical records, and the California Department of Corrections and Rehabilitation requires the

plaintiff to execute a release before they will turn the subpoenaed documents over to her. Dr.

Thomas has repeatedly requested that the plaintiff release the records, but he has not done so. As

these documents are necessary for Dr. Thomas to mount a defense against the plaintiff’s allegations,

the instant motion is GRANTED.

        It is ORDERED that, within 21 days, the plaintiff execute the documents necessary to release

his institutional file to the defendant. If he fails to do so, the instant case will be dismissed without

prejudice under Fed. R. Civ. P. 41(b) and 37(a) for failure to cooperated in discovery and failure to

comply with an order of the court.
Case: 3:20-cv-00032-NBB-RP Doc #: 33 Filed: 08/16/21 2 of 2 PageID #: 188




 SO ORDERED, this, the 16th day of August, 2021.


                                           /s/ Roy Percy
                                           UNITED STATES MAGISTRATE JUDGE
